DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-14) in the reply filed on 07 November 2022 is acknowledged.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the metes and bounds of the claim limitations “wherein the processing wavelength is greater than 193 nm and causes a higher absorptance of the pulsed laser beam in the base material of the implantation material than absorptance of the laser beam in the water of the implantation material” and “wherein the laser pulses have a combination of pulse duration and intensity causing photoablation” cannot be determined by the examiner.  In paragraph [26] the specification defines the ophthalmological implantation material as comprising natural donor tissue, for example human corneal tissue (cornea) having protein(s) as the base material, or synthetic tissue, for example hydrogels, which comprise polymers containing water.  The  claimed wavelength, pulse duration, and intensity are not adequately defined because their respective values are material dependent.  For example, is a different wavelength or pulse duration required for natural donor tissue versus synthetic tissue?
Regarding claim 2, similar to claim 1, the lower wavelength range and higher wavelength range are defined based on absorptance of the water and the base material.  The claim does not define the material and is therefore unclear in scope.
Regarding claim 7, the metes and bounds of the claim limitation “a fluence range of 106 W/cm2 and 1010 W/cm2” cannot be determined by the examiner.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “fluence” in claim 7 is used by the claim to mean “power per area (W/cm2),” while the accepted meaning is “energy per area (J/cm2).” The term is indefinite because the specification does not clearly redefine the term.  As recited in applicant’s claim 6, intensity not fluence is defined by power per area (W/cm2).
All remaining claims are rejected for depending from an indefinite claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-7 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schuele et al. (US 2011/0172649).

[Claim 1] Schuele discloses a device for ablation processing of ophthalmological implantation material, which is formed by water-containing base material (photodecomposition of intraocular tissue) [pars. 0014-0017], comprising: 
a laser source (light source, Fig. 2B #220, e.g. Nd:YAG laser source operating at 355 nm) configured to generate a pulsed laser beam having a processing wavelength in the ultraviolet wavelength range (355 nm), wherein the processing wavelength is greater than 193 nm and causes a higher absorptance of the pulsed laser beam in the base material of the implantation material than absorptance of the laser beam in the water of the implantation material (the material is not defined; therefore, since the wavelength is greater than 193 nm the wavelength would meet the claim limitation for a particular material) [par. 0052]; 
a projection lens (Z scan device, Fig. 2B #40, including lens groups, Fig. 2B #42, 44) configured to radiate the pulsed laser beam onto a surface of the implantation material, and, in a processing region (beam focus), to trigger an interaction with the implantation material for ablation (photodecomposition of intraocular tissue) of the implantation material using laser pulses (nanosecond or picosecond pulses) of the laser beam, wherein the laser pulses have a combination of pulse duration  and intensity causing photoablation [par. 0079]; and 
a scanner device (x-y scan device, Fig. 2B #50) configured to execute a movement of the processing region for the ablation processing according to a processing pattern (scan pattern) [pars. 0080-0081]. 

[Claim 3] Schuele discloses the processing wavelength is greater than 200 nm (e.g. 355 nm) [par. 0052].

[Claim 5] Schuele discloses the pulse duration is in a pulse duration range of 10-9 seconds to 10-6 seconds (pulses in the nanosecond regime) [par. 0056].

[Claim 6]  Schuele discloses the intensity is in an intensity range of 107 W/cm2 to 1010 W/cm2 (irradiance of about 120 gigawatts per square centimeter) [par. 0067]. 

[Claim 7] Schuele discloses the laser source and the projection lens are further configured to radiate the pulsed laser beam with a fluence in a fluence range of 106 W/cm2 and 1010 W/cm2 onto the surface of the implantation material (irradiance of about 120 gigawatts per square centimeter) [par. 0067].

[Claim 10] Schuele discloses the scanner device further is configured to execute the movement of the processing region for ablation processing according to the processing pattern to generate a lenticular surface (the scanner device is configured to execute scan patterns which include corneal incisions) [pars. 0017, 0043, 0060].

[Claim 11] Schuele discloses the scanner device comprises at least one movable mirror (x-y scan device, Fig. 2B #50, includes mirrors, Fig. 2B #46, 48) configured to deflect the pulsed laser beam for the movement of the processing region according to the processing pattern [par. 0080].

[Claim 12] Schuele discloses the scanner device is arranged downstream of the projection lens (Figure 2B shows the x-y scan device, #50, is downstream from the z-scan device, #40) [par. 0080].

[Claim 13] Schuele discloses the scanner device comprises at least one drive configured to displace the projection lens in order to execute the movement of the processing region according to the processing pattern (movement of lens, Fig. 2B #42,, causes movement of the beam focus; the movement can be controlled automatically and dynamically by the system which implicitly requires a drive) [par. 0079].

[Claim 14] Schuele discloses the scanner device comprises at least one drive configured to displace a material carrier, on which the implantation material is applied, in order to execute the movement of the processing region according to the processing pattern (motion control system, Fig. 2B #70, moves the eye/patient in x, y, and z directions).


Claims 1-4, 10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dair et al. (US 2005/0146783).

[Claim 1] Dair discloses a device for ablation processing of ophthalmological implantation material, which is formed by water-containing base material (selectively and controllably reshaping a corneal surface by photoablation of tissue) [par. 0020], comprising: 
a laser source (pulsed Nd:YAG laser, Fig. 1 #10) configured to generate a pulsed laser beam having a processing wavelength in the ultraviolet wavelength range, wherein the processing wavelength is greater than 193 nm  (213 nm) and causes a higher absorptance of the pulsed laser beam in the base material of the implantation material than absorptance of the laser beam in the water of the implantation material (the 213 nm wavelength is within the 200-250 nm wavelength range disclosed by the applicant for achieving this function) [par. 0019-0020]; 
a projection lens (lens, Fig. 1 #B, C, of a zoom telescope, Fig. 1 #30) configured to radiate the pulsed laser beam onto a surface of the implantation material, and, in a processing region, to trigger an interaction with the implantation material for ablation of the implantation material using laser pulses of the laser beam, wherein the laser pulses have a combination of pulse duration and intensity causing photoablation [par. 0020]; and 
a scanner device (scanner, Fig. 1 #44) configured to execute a movement of the processing region for the ablation processing according to a processing pattern (predetermined program) [pars. 0021-0022, 0026].

[Claim 2] Dair discloses the processing wavelength is delimited in a lower wavelength range by a maximum absorptance of 10-2/cm of the laser beam in the water of the implantation material and is delimited in a higher wavelength range by a minimal absorptance of 100/cm of the laser beam in the base material of the implantation material (the 213 nm wavelength falls within the applicant’s disclosed range).

[Claim 3] Dair discloses the processing wavelength is greater than 200 nm (213 nm).

[Claim 4] Dair discloses the processing wavelength is in a range of 200 nm to 250 nm (213 nm).

[Claim 10] Dair discloses the scanner device further is configured to execute the movement of the processing region for ablation processing according to the processing pattern to generate a lenticular surface (the scanner is capable of receiving predetermined programs for photoablating corneal tissue and could thus create a lenticle) [pars. 0021-0022, 0026].

[Claim 13] Dair discloses the scanner device comprises at least one drive (direct drive or a linear drive as translation unit, Fig. 1 #32) configured to displace the projection lens (lenses B, C) in order to execute the movement of the processing region according to the processing pattern [par. 0023].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Schuele et al. (US 2011/0172649) as applied to claim 1 above, in view of Patel (US 2003/0153904), of record.

[Claim 8] Schuele discloses the limitations of claim 1 but does not disclose an air humidifier; a humidity sensor; and a control unit, interconnected to the air humidifier and the humidity sensor, comprising an electronic circuit configured to control the air humidifier as a function of an humidity value measured by the humidity sensor in a surroundings region adjacent to the implantation material in such a way that a predetermined minimum humidity value is maintained.
Patel discloses an environmental chamber for laser refractive surgery [abstract] comprising an air humidifier (humidification device); a humidity sensor (Fig. 2 #28); and a control unit (environmental controller, Fig. 2 #32), interconnected to the air humidifier and the humidity sensor, comprising an electronic circuit configured to control the air humidifier as a function of an humidity value measured by the humidity sensor in a surroundings region (interior, Fig. 2 #24) adjacent to the implantation material in such a way that a predetermined minimum humidity value is maintained (maintain desired humidity level) [par. 0020].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device taught by Schuele to include an air humidifier, humidity sensor and control unit as taught by Patel in order to maintain the humidity at a desired level around the eye during laser surgery to improve efficiency [Patel: pars. 0006, 0009].

[Claim 9] Schuele in view of Patel renders obvious configuring the electronic device to maintain humidity at 95% relative humidity (any humidity level may be maintained thus one is capable of setting the humidity to 95% based observed efficiency for the laser with a given material).  Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention and are therefore prima facie obvious.  
	

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Dair et al. (US 2005/0146783) as applied to claim 1 above, in view of Patel (US 2003/0153904).

[Claim 8] Dair discloses the limitations of claim 1 but does not disclose an air humidifier; a humidity sensor; and a control unit, interconnected to the air humidifier and the humidity sensor, comprising an electronic circuit configured to control the air humidifier as a function of an humidity value measured by the humidity sensor in a surroundings region adjacent to the implantation material in such a way that a predetermined minimum humidity value is maintained.
Patel discloses an environmental chamber for laser refractive surgery [abstract] comprising an air humidifier (humidification device); a humidity sensor (Fig. 2 #28); and a control unit (environmental controller, Fig. 2 #32), interconnected to the air humidifier and the humidity sensor, comprising an electronic circuit configured to control the air humidifier as a function of an humidity value measured by the humidity sensor in a surroundings region (interior, Fig. 2 #24) adjacent to the implantation material in such a way that a predetermined minimum humidity value is maintained (maintain desired humidity level) [par. 0020].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device taught by Dair to include an air humidifier, humidity sensor and control unit as taught by Patel in order to maintain the humidity at a desired level around the eye during laser surgery to improve efficiency [Patel: pars. 0006, 0009].

[Claim 9] Dair in view of Patel renders obvious configuring the electronic device to maintain humidity at 95% relative humidity (any humidity level may be maintained thus one is capable of setting the humidity to 95% based observed efficiency for the laser with a given material).  Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention and are therefore prima facie obvious.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(1) Lai (US 5,984,916) discloses an ophthalmic surgical laser comprising a scanner (Fig. 6 #104) and a motorized zoom lens (Fig. 6 #106) for positioning a laser beam in three dimensions. 
(2) Lin (US 6,258,082) discloses lasers at UV wavelength (193-213 nm) and at the mid-infrared (2.8-3.2) microns are two attractive ranges which match the absorption peak of protein and water, respectively.  
(3) Dick et al. (US 2004/0236392) discloses a method for maintaining the temperature and/or the humidity at the site of removal substantially constant by means of a gas that is allowed to flow across the site of removal in a predetermined direction in response to sensor measurements [abstract].
(4) Andersen et al. (US 2005/0288745) discloses a device for ophthalmic laser therapy comprising  a scanner assembly (Fig. 9 #48) and lens (Fig. 9 #44) to generate laser patterns (#P).
(5) Morduant et al. (US 2007/0255119) discloses a medical system comprising a laser, a zoom lens (#60) and scanner (#63) [par. 0031].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        15 November 2022